DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3 November 2022 has been entered.
 
Amendments
The amendment of 3 November 2022 is hereby acknowledged and entered.  
	
Claims Pending
Applicant has cancelled claims 1-64 previously and added new claims 74-86.
 Claims 65-79 and 82-86 will be examined on the merits.

Restriction
If the newly added claims 80-81, would have been presented in the original claim set then they would have been examined. Claims 80-81 do not go with the current claims. However, claim 65 is a linking claim and links the claims of group II and if found to be allowable then group II would be rejoined.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 65-79 and 82-86, drawn to a method of producing a transgenic plant by preparing a dry explant, preculturing the dry explant and transforming the explant, classified in A01H 4/008 or C12N 15/8209, for example.
II. Claims 80-81, drawn to a method of producing a transgenic plant by using automation, classified in A01H 4/008, for example.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention II requires an automation for the method steps which is not required in invention I.

Claim 65 links Group I and II.

Linking Claims
Claim 65 links the inventions of Groups II. The restriction requirement between the linked inventions is subject to the non-allowance of the linking claims 65. Upon allowance of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claim will be entitled to examination in the instant application.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter

-the inventions require a different field of search (e.g. searching different class/subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 77 is objected to because of the following informalities: the recitation “60°C” appears to be a typographical error. Could Applicant mean “-60°C”? Appropriate correction is required.





Claim Rejections - 35 USC § 102
Applicant’s amendments, filed 9 November 2022, with respect to claims 65, 67, 69 and 71 have been fully considered and are persuasive. The rejection of 35 USC 102(a)(1) has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 65-79 and 82-86 are rejected under 35 U.S.C. 103 as being unpatentable over Martinell et al. (US 2006/0059589) in view of Jones et al. (US 5,217,902), Kadkade (US 6,127,181), Armstrong et al. (US 6,603,061) and Duncan et al. (US 2004/0210958). 

The claims are broadly drawn to a method of producing a transgenic plant by comprising pre- culturing a dry meristematic explant prior to transformation in a liquid medium for 1-5 days and transforming the explant with a heterologous nucleic acid sequence to produce transformed cells comprising the heterologous nucleic acid sequence, where the pre-culturing occurs at a temperature of between 23°C and 28°C and occurs in dark conditions and where the heterologous nucleic acid sequence comprises a selectable marker conferring tolerance to spectinomycin and the explant is contacted, prior to, concurrently with, and/or following step (a) or step (b), with at least a first media comprising spectinomycin to select transformed cells comprising the heterologous nucleic acid sequence and wherein the heterologous nucleic acid sequence comprises a selectable marker conferring tolerance to glyphosate and wherein the explants are grown in the presence of a fungicide during, or subsequent to step (a) and further comprising regenerating a transgenic plant from the transformed cells where regenerating is performed in a liquid regeneration medium and wherein the dry explant was stored prior to pre- culturing for a period of time of 3 months to 2 years at temperature of between about -80°C and about 60°C and  for about 1 hour to about 24 hours and where the explant is a soybean, corn, cotton, or canola explant and is regenerated without producing a callus cell culture and where the  plant seed from which the explant is prepared comprises an internal moisture content of from about 3% to about 25% and where the explant comprises an internal moisture content of from about 3% to about 25%.

Regarding claims 65-67, 69, 71, 75, 79, 82, Martinell et al. teach using a soybean seed soaked in water (which reads on a dry explant and liquid medium), which help keep the meristem intact, and then put on a germination medium for about 24 hours (i.e. 1-5 days) and 20°C in dark conditions then the meristem is excised ([0019]-[0020], [0032]-[0033]). Martinell et al. also teach that the meristem can also be cultivated in the presence of a selection agent (which reads on glyphosate) ([0015]). Additionally, Martinell et al. teach that explants were transferred to a liquid medium in the dark at 23°C to 28°C ((0035]). Martinell et al. also teach the preferred type of selectable marker genes is conferring resistance to glyphosate ((0015], [0018], [0032]-[0035], [0048]). Martinell et al. also teach collecting the shoots to induce roots and transferred to soil and grown to maturity (i.e. regenerating and which reads on regenerating a transgenic plant from transformed cells and is stable) ([0027], [0036], [0042], [0054]). Martinell et al. also teach that a callus culture is not needed (Abstract, [0010], [0013], [0015]). See also patent claims 11, 13, 16-17 and 21.

Martinell et al. does not teach where a selectable marker conferring tolerance to spectinomycin is used or where a fungicide is used during or subsequent to step (a) of claim 65 or where the regenerating is performed in a liquid medium or where the dry explant was stored prior to pre- culturing for a period of 3 months to 2 years or where the dry meristematic explant does not germinate and remains viable and competent or where the storing is at a temperature of -80°C and about 60°C or where the dry meristematic explant is stored from about 1 hour to about 24 hours or where the plant seed has an internal moisture content of from about 3% to about 25% or where the explant has an internal moisture content of from about 3% to about 25%.

Regarding claimed 65, 66, 73-74, 76-78, 83-86, Kadkade (US 6,127,181) teaches that vitrified plant cells are frozen at cryopreservation temperatures such as -70°C (col. 2, lines 55-57). Kadkade also teaches that cryopreserved cells (i.e. dry) are thawed (i.e. precultured) to a temperature above freezing (which reads on 23°C to 28°C) and are incubated in liquid suspension and viable cells are recovered in liquid media (col. 3, lines 58-60; col. 9, lines 36-40. Plant cells were precultured for three days in liquid nutrient which supported growth of cells upon post thawing of cells (col. 33, lines 57-61). Plant cells can be apical meristems and seeds (top of col. 6). Plant cells to be cryopreserved by lyophilization removes about 60% of the water and in combination with vitrification can remove up to about 95% water (i.e. dry and reads on internal moisture content from about 3% to about 25%) (Abstract; col. 3, lines 8-15). Long term storage may be for months and many years (i.e. which reads on 3 months to 2 years) without significant loss of cell viability (col. 20, lines 21-23). Kadkade additionally teaches that plant cells were precultured followed by a 2-4 hour (1 hour to about 24 hours) cold treatment (col. 28, lines 50-57 and table 15). Kadkade also teaches that cryopreserved plant cells are not significantly genetically or phenotypically altered by cryopreservation (col. 3, lines 54-55). Kadkade also teaches that plant cells of corn, Brassica (which reads on canola) soybean and cotton can be successfully cryopreserved and recovered (col. 5, lines 61).

Regarding claim 68 and 71, Jones et al. teach that the use of plant cells transformed by recombinant genetic techniques to express resistance to spectinomycin (col. 1, lines 10-21; col. 2, lines 10-20, 54-63). The transformed plant cells can be grown to produce plants, (i.e. regenerating a transgenic plant from the transformed cells) that are resistant to spectinomycin as well as producing the desire expression product (col. 8, lines 6-16).

Regarding claims 65-67, 69-71, 79, Armstrong et al. teach that genes of interest for use as a selectable marker can be herbicide tolerant like glyphosate (col. 7, lines 14-17, 39-45) Armstrong et al. also teaches that the invention can be used in any plant transformation system and plant targets such as canola, corn, cotton and soybean (col. 8, lines 62-66). Armstrong et al. teach suitable tissue can include meristem (col. 9, lines 4-18) and that preculturing the tissue in an appropriate medium prior to transformation can occur for any length of time such as one day to seven days (i.e. 1-5 days) (col. 9, lines 56- 65). Additionally, Armstrong et al. teach using growth inhibiting agents, such as nystatin and thiabendazole (i.e. fungicides), in the presence with Agrobacterium is effective and has a neutral or positive effect on plant growth. (col.11, lines 49-57; col. 12, lines 48-65). In addition, Armstrong et al. teach using spectinomycin (col. 11, line 58; col. 12, lines 22-33). Armstrong et al. also teach the cultures are transferred to a media suitable for the recover of transformed plantlets (i.e. regenerating a transgenic plant from the transformed cells) (col. 15, lines 62-63).

Regarding claim 65-67, 70-72, 79, Duncan et al. teach using corn seeds were dry sterilized (which reads on a dry meristematic explant) on a liquid medium at 27°C in dark conditions  and a section containing apical meristem was identified ([0089]). Duncan et al. also teach priming seeds prior to germination by using a fungicide where the seed is coated with a fungicide and incubated at about 28°C for two days in the dark ([0047]). Duncan et al. also teach regenerating a transgenic plant from the transgenic cells on a liquid medium (see [0126]-[0130]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to obtain a transgenic plant by preculturing a dry meristematic explant in a liquid medium for 1-5 days then transforming the explant with a heterologous nucleic acid sequence to produce transgenic cells as taught in Martinell et al. and modify the method by incorporating a stored dry meristematic explant as taught in Kadkade. Kadkade teaches that stored cryopreserved plant cells can have water removed up to 95% (i.e. 5% moisture). As disclosed in the specification (see page 6, lines 8-12) “an internal moisture content of the explant of from about 3% to about 25%” and the conditions to maintain the explant are at a temperature of between -80°C and about 60°C and teaches that the explant can be recovered (i.e. precultured) in a liquid medium from 1-5 days at temperatures above freezing. One of ordinary skill in the art would have incorporated the dry meristem explant and precultured it to use prior to transformation because cryopreserved cells are not significantly genetically or phenotypically altered by cryopreservation as taught in Kadkade, which would be a benefit because the plant cells can be used at different times (i.e. months or years) on an as needed basis.

It would have been further obvious to modify the method and confer tolerance to spectinomycin by using a heterologous nucleic acid sequence to produce transgenic plants from transgenic cells as taught in Jones et al. and Armstrong et al. because as taught in Jones et al. resistance to such markers are advantageous because they are non-lethal, provide a rapid visual identification of transformed cells and permit selection in media containing spectinomycin.

It would have been further obvious to use a heterologous nucleic acid sequence which comprises a selectable marker conferring tolerance to glyphosate as taught in Martinell et al. because glyphosate can act as a selection agent as well as shoot-inducing hormone which would result in fewer number of steps to produce the transgenic plant.

It would have been further obvious to utilize the well-known methods of growing the explants in the presence of a fungicide during the preculture or while during the transformation as taught in Armstrong et al. and Duncan et al. because this would minimize any contamination of the cultures. It would have been also obvious to regenerate the transgenic cells to a transgenic plant and that the regeneration is done in a liquid medium as taught in Duncan et al. because the benefits of regeneration done in a liquid medium are the explant has better availability of water and nutrients (better absorption), closer contact between the explant and liquid medium, growth is enhanced in a liquid culture and dilution of exuded toxins. 

 It would have been further obvious to produce a transgenic plant without producing a callus cell culture as taught in Martinell et al. the time period of the process from seed to transgenic seed is concise. One of skill in the art would also know that the avoidance of callus stage would decrease the time to obtain a transformed plant, increases efficiency of transformation and reduces somaclonal variation.

One would have been motivated to combine the cited references to obtain the claimed invention given that the spectinomycin and glyphosate are well-known in the art to confer tolerance as taught in Martinell et al., Jones et al., and Armstrong et al. One would have been motivated to use a dry meristematic explant, which could have been kept in long term storage for the benefit of when one wanted to utilize the explant as disclosed by Kadkade. 

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to confer tolerance to spectinomycin and glyphosate as a method to produce a transgenic plant. The prior art also teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive. 

Applicant argues (page 6 of response) that “claim 65 has been amended to add the step of preparing a dry meristematic explant from a dry plant seed prior to the pre-culturing step, a step that is neither taught nor suggested by Martinell, Jones, Kadkade, Armstrong or Duncan, either alone or in any combination. Since the combined disclosures of Martinell, Jones, Kadkade, Armstrong and Duncan do not teach or suggest preparing a dry meristematic explant from a dry plant seed prior to the pre-culturing step, a prima facie case of obviousness has not been established, and the present rejection can no longer stand.”

This is not found persuasive. Martinell et al. teach soaking a seed in water, preculturing in a liquid germination media for 24 hours (1-5 days), excising the meristematic explant and transforming the explants with genes conferring resistance to glyphospate. The instant specification discloses that the explant may be recovered from a hydrated seed, from dry storable seed, from a partial rehydration of dried hydrated explant,....or from a seed that is “primed”; that is, a seed that has initiated germination...” (see page 13, lines 11-14). According to the specification, the “primed” explant, as taught by Martinell et al., would be considered a dry explant. Excising the meristem tissue before or after the soaking/incubating is a choice of convenience. Therefore, Martinell et al. teach the limitation as recited in claim 65.  Additionally, Duncan et al. teach using a dry sterilized seed which meets the limitation as well. 

In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant is reminded that it is the combination of teachings of Martinell et al., Jones et al., Kadkade, Armstrong et al. and Duncan et al. teach each of the limitations of the invention as claimed as disclosed in the rejection supra. 

Thus, the rejection is deemed proper and is maintained.


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661